 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada State Bar Number 13644
     BRIAN WHANG
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Phone: (702) 388-6336
 5   Fax: (702) 388-5087
     brian.whang@usdoj.gov
 6   Attorney for the United States of America

 7

 8
                    UNITED STATES DISTRICT COURT
                         DISTRICT OF NEVADA
 9                                               -oOo-

10
     UNITED STATES OF AMERICA,                     )   Case No.: 2:18-cr-00251-RFB-NJK
11                                                 )
                            Plaintiff,             )
12                                                 )   STIPULATION TO CONTINUE
     vs.                                           )   SENTENCING HEARING
13                                                 )   (Second Request)
     JOSEPH SKEIRIK,                               )
14                                                 )
                            Defendant.             )
15

16          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.

17   Trutanich, United States Attorney, and Brian Whang, Assistant United States Attorney,

18   counsel for the United States of America, and Rene L. Valladares, Federal Public

19   Defender, and Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel for

20   Joseph Skeirik, that the Sentencing Hearing currently scheduled on October 11, 2019 at

21   1:30 p.m. be vacated and continued to a date and time convenient to the Court, but no

22   earlier than fourteen (14) days.

23          This Stipulation is entered into for the following reasons:

24
                                                   1
 1          1.     Counsel for the government will be traveling outside of the District of

 2   Nevada on that date, and is unable to attend the scheduled hearing.

 3          2.     The defendant does not object to the continuance

 4          3.     The parties agree to the continuance.

 5          This is the second stipulation to be filed herein.

 6
            DATED this 13th day of September, 2019.
 7

 8          NICHOLAS A. TRUTANICH,                       RENE L. VALLADARES
            United States Attorney                       Federal Public Defender
 9

10          By: /s/ Brian Y. Whang                       By:    /s/ Nisha Brooks-Whittington
            BRIAN Y. WHANG                               NISHA BROOKS-WHITTINGTON
11          Assistant United States Attorney             Assistant Federal Public Defender

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                    2
 1                      UNITED STATES DISTRICT COURT
 2                                 DISTRICT OF NEVADA
 3
       UNITED STATES OF AMERICA,                          Case No.: 2:18-cr-00251-RFB-NJK
 4
                      Plaintiff,
 5                                                                     ORDER
       vs.
 6
       JOSEPH SKEIRIK,
 7                    Defendant.
 8
             IT IS ORDERED that the sentencing hearing currently scheduled for Friday, October 11,
 9
                                                     October 31, 2019
     2019 at 1:30 p.m., be vacated and continued to __________________                 1:30 PM
                                                                       at the hour of _________.
10

11
                        16th
             DATED this ____ day of September, 2019
12

13

14                                                     HON. RICHARD F. BOULWARE, II
                                                       UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24
                                                   3
